941 F.2d 1206
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel JOHNSON, Jr., Plaintiff-Appellant,v.Alexander HARVEY, II, Judge, U.S. District Court forMaryland, Defendant-Appellee.
No. 91-7074.
United States Court of Appeals, Fourth Circuit.
Submitted July 1, 1991.Decided Aug. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Norman P. Ramsey, District Judge.  (CA-91-505-NPR)
Nathaniel Johnson, Jr., appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Nathaniel Johnson, Jr. appeals from the district court's orders denying relief under 42 U.S.C. § 1983 and denying his motion for reconsideration.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Johnson v. Harvey, CA-91-505NPR (D.Md. Mar. 1 and 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.